Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/19/2022 with respect to the rejection(s) of independent claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made obvious between Lepeshov et al. in view of Maguid et al., see below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 16 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepeshov et al. (Enhancement of Terahertz Photoconductive Antenna Operation by Optical Nanoantennas, Laser Photonics Rev. 11(1)/2017) in view of Maguid et al. (Photonic spin-controlled multifunctional shared-aperture antenna array; Research, Applied Optics, 3 JUNE 2016 • VOL 352 ISSUE 6290 • pp. 1202 -1205).
With regards to claims 1 and 16, Lepeshov discloses an apparatus for generating THz (terahertz) radiation (Figures 1, 3, 6, 9, 10, 11, 14 -16 and 18) the apparatus comprising a GaAs semiconductor substrate (Figures label); a planar array of asymmetric point antennas (labeled nanoatennas in figures) formed on the substrate and excitable by a pump pulse of radiation (Ultrashort pulsed pump beam, at 800nm) to radiate THz radiation (300 micron) the point antennas (2.3. Pulsed THz generation in photoconductive antennas, pages 4 -5) having characteristic dimensions substantially smaller than wavelengths of the radiated THz (3.2. Plasmon monopole nanoantennas). Lepeshov fails to expressly disclose the array comprises point antennas aligned in different directions. 
Maguid discloses multifunctional shared-aperture antenna array comprising shared-aperture phased antenna array developed in the field of electromagnetic waves applications is a promising approach for increased functionality in photonics. The alliance between the shared-aperture concepts and the geometric phase phenomenon arising from spin-orbit interaction provides a route to implement photonic spin-control multifunctional metasurfaces. We adopted a thinning technique within the shared-aperture synthesis and investigated interleaved sparse nanoantenna matrices and the spin-enabled asymmetric harmonic response to achieve helicity-controlled multiple structured wavefronts such as vortex beams carrying orbital angular momentum. We used multiplexed geometric phase profiles to simultaneously measure spectrum characteristics and the polarization state of light, enabling integrated on-chip spectropolarimetric analysis. The shared-aperture metasurface platform opens a pathway to novel types of nanophotonic functionality (Abstract) (Figures 2a and 3a).
 In view of the utility, for tracking purposes, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Lepeshov with Maguid. 
With regards to claim 2, Lepeshov discloses a characteristic size of the point antennas is less than or equal to about 250 nm (nanometers), less than or equal to about 150 nm, or less than or equal to about 100 nm (3.2. Plasmon monopole nanoantennas, Page 9, right column).
With regards to claim 3, Lepeshov discloses the array comprises different shape antennas (2. Shaped-Pattern Tracking).
With regards to claim 4, Maguid discloses that the density of a density distribution of antennas in the array is independent of location in the array (Figures 1A to 1 C). 
With regards to claim 5, Lepeshov discloses the array comprises a rectilinear array of parallel rows and columns of same point antennas (3.2. Plasmon monopole nanoantennas, page 9, bottom right) (Figure 13a).
With regards to claim 17, Lepeshov discloses the pulses have temporal duration less than or equal to about 100 fs (femtoseconds), less than or equal to about 75 fs, or less than or equal to about 50 fs (2.3 Pulsed THz generation in photoconductive antennas)  (4. Discussion and outlook).
With regards to claim 18, Lepeshov discloses the pulses have a pulse energy less than or equal to about 5 mJ (millijoules), 4 mJ or 3.5 mJ (2.3 Pulsed THz generation in photoconductive antennas) (4. Discussion and outlook).
With regards to claim 19, Lepeshov modified discloses the claimed invention according to claim 16 but fails to expressly disclose the source of radiation comprises a laser and an optical parametric amplifier that receives light from the laser at a first frequency and radiates light at a second frequency less than the first frequency. 
The examiner takes Official Notice that the using an optical parametric amplifier to produce a desired frequency is well known and conventional in the art. In view of the utility, for producing precisely the desired frequency as needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Lepeshov to include an optical parametric amplifier such as is well known and conventional in the art.
Claims 6 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepeshov and Maguid in view of Chen et al. (Controlling the phase of optical nonlinearity with plasmonic metasurfaces, Nanophotonic 2018,7(6), 1013 -1024).
With regards to claim 6, Lepeshov discloses the claimed invention according to claim 5, absent some degree of criticality, the recitations that the point antennas in a same column face a same direction is considered an obvious matter of design choice involving routine skill of the art. Chen discloses controlling the phase of optical nonlinearity with plasmonic metasurfaces including the claimed arrangement in order to be manipulating the propagation of light in an arbitrary manner as needed (Abstract)  (Figure 2A) (Figure 5C). In view of the utility, for tracking purposes, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Lepeshov with Chen.
With regards to claim 7, Chen discloses the array comprises groups of columns of point antennas wherein the point antennas in a same column group face a same direction and point antennas in adjacent column groups face different directions (Abstract)  (Figure 2A) (Figure 5C).
With regards to claim 8, Chen discloses the array comprises a plurality of spatially sequential modulation cycles of column groups of point antennas, each cycle comprising two adjacent column groups of point antennas (Abstract)  (Figure 2A) (Figure 5C).
With regards to claim 9, Chen discloses each of the plurality of cycles has a same spatial period (Abstract) (Figure 2A) (Figure 5C).
With regards to claim 10, Lepeshov modified discloses the claimed invention according to claim 9 but fails to expressly disclose the nominal value as claimed, the spatial period is equal to about 1mm. Notice that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
The examiner takes Official Notice that the using a distance relativity close to 1mm for the spatial period is well known and conventional in the art. In view of the utility, for producing precisely the desired frequency as needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Lepeshov to include the claimed or relativity close spatial period as is conventional in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claims 11 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepeshov and Maguid in view of Brongersma et al. (US Pub. No. 2016/0025914 A1).
With regards to claim 11, Lepeshov modified discloses the claimed invention according to claim 1 but fails to disclose the array comprises a plurality of concentric circles of same point antennas. Brongersma discloses dielectric metasurface optical elemens which may include an array of antenna having a geometric pattern of a including a series of evenly-spaced, concentric rings can generate many desirable orientations as needed. In view of the utility, to adjust the output as needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Lepeshov with Brongersma.
With regards to claim 12, Brongersma discloses array comprises groups of adjacent concentric circles of point antennas in which each antenna in a same group faces a same direction relative to a respective radial direction to the antenna [0056].
With regards to claim 13, Lepeshov modified by Maguid and Brongersma discloses for adjacent groups of concentric circles of point antennas, the point antennas in one of the groups face a first direction relative to their associated radial directions and the point antennas in the other group face a different direction relative to their respective radial directions, see the rejection of claim 1 and 12. 
Notice that Maguid discloses multifunctional shared-aperture antenna array comprising shared-aperture phased antenna array developed in the field of electromagnetic waves applications is a promising approach for increased functionality in photonics. The alliance between the shared-aperture concepts and the geometric phase phenomenon arising from spin-orbit interaction provides a route to implement photonic spin-control multifunctional metasurfaces. We adopted a thinning technique within the shared-aperture synthesis and investigated interleaved sparse nanoantenna matrices and the spin-enabled asymmetric harmonic response to achieve helicity-controlled multiple structured wavefronts such as vortex beams carrying orbital angular momentum. We used multiplexed geometric phase profiles to simultaneously measure spectrum characteristics and the polarization state of light, enabling integrated on-chip spectropolarimetric analysis. The shared-aperture metasurface platform opens a pathway to novel types of nanophotonic functionality (Abstract) (Figures 2a and 3a).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepeshov and Maguid in view of Koutsoupidou et al. (Substrate constructed by an array of split ring resonators for a Thz planar antenna, Springer (2014)).
With regards to claim 14, Lepeshov modified discloses the claimed invention according to claim 1 but fails to disclose the asymmetric point antennas are split ring resonators that exhibit surface plasmon resonances when illuminated by a pump pulse of near infrared radiation. Koutsoupidou discloses a substrate constructed by an array of split ring resonators for a THz planar antenna in order to improve performance (Abstract)  (Figures 1 – 5). In view of the utility, to adjust the output as needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Lepeshov with Koutsoupidou.
With regards to claim 15, Lepeshov modified with Koutsoupidou discloses the claimed invention according to claim 14. Koutsoupidou teaches that the sub-wavelength metallic elements placed between the dielectric layers ensure the metamaterial behavior of the substrate. The type of the metamaterial depends on the shape and dimensions of the split-ring resonators 2 (Materials and methods). Koutsoupidou further discloses varying shaped rings but fails to expressly disclose fails to expressly disclose the split ring resonators are U shaped (4 Conclusion and discussion). 
Notice that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The examiner takes Official Notice that U shaped rings are well known and conventional in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lepeshov to include the claimed types of rings, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to include U-rings for the purpose of their performance and radiating properties as needed.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepeshov and Maguid in view of Mosallaei et al. (US Pub No. 2014/0085693 A1).
With regards to claim 20, Lepeshov modified discloses the claimed invention according to claim 1 and further discloses a method of providing a non-linear metasurface (NLM) comprising an array of point antennas excitable by a pump pulse of radiation to radiate THz radiation of a given spatiotemporal configuration to a far field (2.4. Continuous THz generation in photomixers) of the NLM, the method comprising
determining time evolution of the polarization can be described by an inhomogeneous differential equation, determining the intensity of the radiated THz field and generation of the CW THz  (formula’s 3, 4 and 9) but fails to expressly disclose the particulars of the Fourier transform as claimed. 
Mosallaei discloses metasurface nanoantennas for light processing provided with optical modular having metasurface containing layers of nanoantennas of subwavelength dimension capable of modulating phase and amplitude light in order to provide a desired beam. Mosallaei includes a Fourier transform (FT) block material disposed on one side of said substrate and an inverse Fourier transform (IFT) block material disposed on the other side of said substrate; wherein each of the FT and the IFT blocks comprises a GRIN flat lens; and wherein an incident beam enters the FT block and is transmitted through the IFT block, whereby the transmitted beam is the first differential with respect to time of the incident beam. Notice that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lepeshov, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to Lepeshov already modified further with Mosallaei only using routine experimentation to discover the optimum or workable ranges in order to provide the most desired beam as needed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/DJURA MALEVIC/Examiner, Art Unit 2884